Case 4:21-cv-10661-MFL-RSW ECF No. 16, PageID.373 Filed 04/27/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DETROIT ENTERTAINMENT, LLC,

      Plaintiff,                                         Case No. 21-cv-10661
                                                         Hon. Matthew F. Leitman
v.

AMERICAN GUARANTEE AND
LIABILITY INSURANCE COMPANY,

     Defendant.
__________________________________________________________________/

                    ORDER GRANTING PLAINTIFF LEAVE
                   TO FILE A FIRST AMENDED COMPLAINT

      On February 25, 2021, Plaintiff Detroit Entertainment, LLC filed this

declatory judgment and breach-of-contract action against its commercial property

insurer, Defendant American Guarantee and Liability Insurance Company, in the

Wayne County Circuit Court. (See Compl., ECF No. 1-2.) Detroit Entertainment

alleges that American Guarantee wrongly denied an insurance claim that Detroit

Entertainment had made related to losses arising out of the COVID-19 pandemic.

(See id.) American Guarantee removed the action to this Court, and it has now filed

a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). (See

Notice of Removal, ECF No. 1; Mot. to Dismiss, ECF No. 13.)




                                        1
Case 4:21-cv-10661-MFL-RSW ECF No. 16, PageID.374 Filed 04/27/21 Page 2 of 3




      Without expressing any view regarding the merits of the motion to dismiss,

the Court will grant Detroit Entertainment the opportunity to file a First Amended

Complaint in order to remedy the alleged deficiencies in its claims identified by

American Guarantee in the motion to dismiss. The Court does not anticipate

allowing Detroit Entertainment another opportunity to amend to add factual

allegations that it could now include in its First Amended Complaint. Simply put,

this is Detroit Entertainment’s opportunity to allege any and all additional facts,

currently known to it, that may cure the alleged deficiencies in its claims.

      By May 11, 2021, Detroit Entertainment shall notify the Court and

Defendants in writing whether it will amend the Complaint or respond to the motion

to dismiss. If Detroit Entertainment provides notice that it will be filing a First

Amended Complaint, it shall file that amended pleading by no later than May 24,

2021, and American Guarantee shall answer or otherwise respond to it by no later

than June 21, 2021. Upon the filing of a First Amended Complaint, the Court will

terminate without prejudice American Guarantee’s currently pending motion to

dismiss as moot.




                                          2
Case 4:21-cv-10661-MFL-RSW ECF No. 16, PageID.375 Filed 04/27/21 Page 3 of 3




      If Detroit Entertainment provides notice that it will not be filing a First

Amended Complaint, it shall file a response to American Guarantee’s motion to

dismiss by no later than May 24, 2021.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: April 27, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 27, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                         3
